

Exhibit 10.16
BELLICUM PHARMACEUTICALS, INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 19, 2018, is
entered into by and between Bellicum Pharmaceuticals, Inc. a Delaware
corporation, having a location at 2130 West Holcombe Boulevard, Suite 800,
Houston, Texas 77030 (the “Company”) and Atabak Mokari (the “Executive”).
WHEREAS, the Company wishes to employ Executive as its Senior Vice President
(“SVP”) and Chief Financial Officer (“CFO”) and provide Executive with certain
compensation and benefits in return for Executive’s services, and Executive
agrees to be employed by the Company in such capacity and to receive the
compensation and benefits on the terms and conditions set forth herein;
WHEREAS, the Company and Executive desire to enter into this Employment
Agreement to become effective, subject to Executive’s signature below, upon the
date set forth above (the “Effective Date”) in order to memorialize the terms
and conditions of Executive’s employment by the Company; and
WHEREAS, Executive’s agreement to and compliance with the provisions in Sections
9 through 11 of this Agreement are a material factor, material inducement and
material condition to the Company’s entering into this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:
1.At-Will Employment. The Company and Executive acknowledge that either Party
has the right to terminate Executive’s employment with the Company at any time
for any reason whatsoever, with or without cause, subject to the provisions of
Section 6 and 7 herein. This at-will employment relationship cannot be changed
except in a writing signed by both Executive and the Board of Directors of the
Company (or a duly authorized committee thereof, if applicable) (the “Board”).
Any rights of Executive to additional payments or other benefits from the
Company upon any such termination of employment shall be governed by Section 7
of this Agreement.
2.    Position and Location. Upon commencement of Executive’s employment with
the Company, which is expected to occur on the Effective Date (such actual date
of commencement of employment, the “Start Date”), Executive’s duties under this
Agreement shall be to serve as SVP and CFO with the responsibilities, rights,
authority and duties pertaining to such offices as are established from time to
time by the CEO, and Executive shall report to the CEO. Executive shall also act
as an officer and/or director and/or manager of such Affiliates of the Company
as may be designated by the Chief Executive Officer of the Company from time to
time, commensurate with Executive’s office, all without further compensation,
other than as provided in this Agreement. As used herein, “Affiliate” means any
entity that directly or indirectly controls, is controlled by, or is


1
200293086 v1

--------------------------------------------------------------------------------




under common control with, the Company. Executive’s principal place of business
for performance of services to the Company under this Agreement shall be in the
San Francisco Bay area. The Company will, from time to time, reasonably require
Executive to travel temporarily to other locations, including to the Company’s
headquarters in Houston, Texas in connection with the Company’s business.
3.    Commitment. Executive will devote substantially all of his business time
and best efforts to the performance of his duties hereunder; provided, however,
that Executive shall be allowed, to: (i) the extent that such activities do not
interfere with the performance of his duties and responsibilities hereunder and
do not conflict with the financial, fiduciary or other interests of the Company
(or its Affiliates), as determined in the sole discretion of the Chief Executive
Officer of the Company, to manage his passive personal investments and to serve
on corporate, civic, charitable and industry boards or committees, provided that
Executive agrees that he shall only serve on for-profit boards of directors or
for-profit advisory committees if such service is approved in advance in the
sole discretion of the Chief Executive Officer of the Company.
4.    Compensation.
(a)    Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary at the annual rate of $375,000.00, less
payroll deductions and withholdings, which shall be payable in accordance with
the standard payroll practices of the Company. Executive’s base salary shall be
subject to periodic review and adjustment by the Board from time to time in the
discretion of the Board.
(b)    Signing Bonus: Executive will receive a sign-on bonus in the amount of
$155,000.00, less payroll deductions and withholdings, to be paid within 30 days
of the Start Date. Should Executive terminate Executive’s employment with the
Company by resigning within twelve (12) months of the Start Date, Executive
shall reimburse the Company 100% of such signing bonus. Should Executive
terminate Executive’s employment with the Company by resigning after twelve (12)
months but within twenty-four (24) months of the Start Date, Executive shall
reimburse the Company 50% of such signing bonus. Executive hereby agrees that
any such reimbursement obligation may be recovered from Executive’s final
paycheck and any other amounts owed to Executive by the Company from and after
Executive’s termination date and that any additional amounts that may be owed by
Executive for such reimbursement will be paid by Executive in any case within
sixty (60) days of the termination date.
(c)    Annual Performance Bonus. For each calendar year, Executive shall be
eligible to receive an annual performance bonus (“Annual Performance Bonus”)
from the Company, with the target amount of such bonus equal to forty percent
(40%) of Executive’s annual base salary. The Annual Performance Bonus will be
based on achievement of individual and/or Company goals which are established by
the Board in its sole discretion at the beginning of each calendar year.
Following the close of each calendar year, the Board will determine whether
Executive has earned an Annual Performance Bonus, and the amount of any such
bonus. Payment of the Annual


2
200293086 v1

--------------------------------------------------------------------------------




Performance Bonus shall be expressly conditioned upon Executive’s employment
with the Company on the date that the Annual Performance Bonus is paid, except
as provided in Section 7(b)(iv) and Section 7(c) below. The Annual Performance
Bonus shall be paid within ninety (90) days after the end of the calendar year
for which it relates. Executive’s target Annual Performance Bonus will be
subject to periodic review and adjustment by the Board from time to time.
Because the Start Date is after October 1, 2018, Executive shall not be eligible
for a 2018 Annual Performance Bonus. If the Start Date is after January 1, 2019,
Executive’s 2019 Annual Performance Bonus, payable in 2020, if applicable, shall
be reduced pro-rata based on the portion of the year Executive was employed.
(d)    Equity Awards. As an inducement material to Executive entering into
employment with the Company, and subject to the approval of the Board, the
Company will grant Executive (i) an option to purchase up to 300,000 shares of
the Company’s common stock (the “Option”). The Option will be granted under the
Company’s 2014 Equity Incentive Plan, as amended (the “Plan”), and pursuant to
the “inducement grant” exception provided under NASDAQ Listing Rule 5635(c)(4).
The Option will be a nonstatutory stock option, have an exercise price per share
equal to the Fair Market Value (as defined in the Plan) of the Company’s common
stock on the Start Date, and vest with respect to 25% of the shares subject to
the Option upon the one year anniversary of the Start Date and the remainder of
the shares will vest in equal monthly increments over the three year period
following such one year anniversary of the Start Date, subject to Executive’s
Continuous Services (as defined in the Plan) with the Company.
(e)    Reimbursement of Expenses.
(i)    The Company shall reimburse Executive for reasonable travel and other
business expenses incurred by Executive in the performance of his duties
hereunder, in accordance with the Company’s policies as in effect from time to
time.
(ii)    Any reimbursements will be paid to Executive within thirty (30) days
after the date Executive submits receipts for the expenses, provided Executive
submits those receipts within forty-five (45) days after Executive incurs the
expense. For the avoidance of doubt, to the extent that any reimbursements
payable to Executive are subject to the provisions of Section 409A (as defined
in Section 14 below): (i) to be eligible to obtain reimbursement for such
expenses Executive must submit expense reports within forty-five (45) days after
the expense is incurred, (ii) any such reimbursements will be paid no later than
December 31 of the year following the year in which the expense was incurred,
(iii) the amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year, and (iv) the right to
reimbursement under this agreement will not be subject to liquidation or
exchange for another benefit.
5.    Benefits. Subject to applicable eligibility requirements, Executive shall
be entitled to participate in all benefit plans and arrangements and fringe
benefits and programs that may be provided to senior executives of the Company
from time to time, subject to plan terms and generally


3
200293086 v1

--------------------------------------------------------------------------------




applicable Company policies. Executive is entitled to participate in personal
time off and holiday benefits in accordance with Company policy from time to
time for its senior executives.
6.    Termination.
(a)    Termination. The employment of Executive under this Agreement shall
terminate upon the earliest to occur of any of the following events:
(i)    the death of Executive;
(ii)    the termination of Executive’s employment by the Company due to
Executive’s Disability pursuant to Section 6(b) hereof;
(iii)    the termination of Executive’s employment by Executive other than for
Good Reason (as hereinafter defined);
(iv)    the termination of Executive’s employment by the Company without Cause;
(v)    the termination of Executive’s employment by the Company for Cause
pursuant to Section 6(c) after providing the Notice of Termination for Cause
pursuant to Section 6(d);
(vi)    the termination by Executive of Executive’s employment for Good Reason
(as hereinafter defined) pursuant to Section 6(e); or
(vii)    the termination of Executive’s employment upon mutual agreement in
writing between the Company and Executive.
(b)    Disability. For purposes of this Agreement, “Disability” means that
Executive has been unable, for ninety (90) consecutive days, or for periods
aggregating one hundred and twenty (120) business days in any period of twelve
consecutive months, to perform Executive’s duties under this Agreement, as a
result of physical or mental impairment, illness or injury, as determined in
good faith by the Board. A termination of Executive’s employment for Disability
shall be communicated to Executive by written notice, and shall be effective on
the 10th day after sending such notice to Executive (the “Disability Effective
Date”), unless Executive returns to performance of Executive’s duties before the
Disability Effective Date.
(c)    Cause. For purposes of this Agreement, the term “Cause” shall mean (i)
Executive’s willful misconduct which is demonstrably and materially injurious to
the Company’s reputation, financial condition, or business relationships; (ii)
the failure of Executive to attempt in good faith to follow the legal written
direction of the CEO or the Board; (iii) the failure by Executive to attempt in
good faith to perform the duties required of him hereunder (other than any such
failure resulting from incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to Executive by the CEO
which specifically identifies the manner in which it is believed that Executive
has failed to attempt to perform his duties hereunder; (iv) Executive being
convicted of, indicted for, or pleading guilty or nolo contendere to, a felony
or any crime involving dishonesty,


4
200293086 v1

--------------------------------------------------------------------------------




fraud or moral turpitude; (v) Executive’s dishonesty with regard to the Company
or in the performance of his duties hereunder, which in either case has a
material adverse effect on the Company; (vi) Executive’s material breach of this
Agreement unless corrected by Executive within ten (10) days of the Company’s
written notification to Executive of such breach; or, (vii) Executive’s failure
to comply in any material respect with the Company’s policies and/or procedures,
unless corrected by Executive within ten (10) days of the Company’s written
notification to Executive of such breach.
(d)    Notice of Termination for Cause. Notice of Termination for Cause shall
mean a notice to Executive that shall indicate the specific termination
provision in Section 6(c) relied upon and shall set forth in reasonable detail
the facts and circumstances which provide a basis for Termination for Cause.
(e)    Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company by resigning from employment with the
Company for Good Reason. The term “Good Reason” shall mean the occurrence,
without Executive’s prior written consent, of any one or more of the following:
(i) a material reduction in Executive’s base salary (unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
senior executives); (ii) a material reduction in Executive’s authority, duties
or responsibilities; (iii) a relocation of Executive’s principal place of
employment with the Company (or its successor, if applicable) to a place that
increases Executive’s one-way commute by more than fifty (50) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation, except for required travel by Executive on the Company’s
business to an extent substantially consistent with Executive’s business travel
obligations prior to the such relocation; or (iv) any other action of inaction
that constitutes a material breach by the Company (or its successor, if
applicable) of any material provision of this Agreement.
No resignation for Good Reason shall be effective unless (1) Executive provides
written notice, within ninety (90) days after the first occurrence of the event
giving rise to Good Reason, to the Chairman of the Board setting forth in
reasonable detail the material facts constituting Good Reason and the reasonable
steps Executive believes necessary to cure, (2) the Company has had thirty (30)
business days from the date of such notice to cure any such occurrence otherwise
constituting Good Reason, and (3) if such event is not reasonably cured within
such period, Executive must resign from all positions Executive then holds with
the Company (including any position as a member of the Board) effective not
later than ninety (90) days after the expiration of the cure period.
7.    Consequences of Termination of Employment.
(a)    General. If Executive’s employment is terminated for any reason or no
reason, the Company shall pay to Executive or to Executive’s legal
representatives, if applicable: (i) any base salary earned, but unpaid; and,
(ii) any unreimbursed business expenses payable pursuant to Section 4 hereof and
any accrued but unused personal time off benefits and any other payments or
benefits required by applicable law (collectively “Accrued Amounts”), which
amounts shall be promptly


5
200293086 v1

--------------------------------------------------------------------------------




paid in a lump sum to Executive, or in the case of Executive’s death to
Executive’s estate. Other than the Accrued Amounts, Executive or Executive’s
legal representatives shall not be entitled to any additional compensation or
benefits if Executive’s employment is terminated for any reason other than by
reason of Executive’s Involuntary Termination (as defined in Section 7(b)
below). If Executive’s employment terminates due to an Involuntary Termination,
Executive will be eligible to receive the additional compensation and benefits
described in Section 7(b) and 7(c), as applicable.
(b)    Involuntary Termination. If (i) Executive’s employment with the Company
is terminated by the Company without Cause (and other than as a result of
Executive’s death or Disability) or (ii) if Executive terminates employment for
Good Reason, and provided in any case such termination constitutes a “separation
from service”, as defined under Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) (such termination described in (i) or (ii), an
“Involuntary Termination”), in addition to the Accrued Amounts, Executive shall
be entitled to receive the severance benefits described below in this Section
7(b), subject in all events to Executive’s compliance with Section 7(d) below:
(i)    Executive shall receive continued payment of Executive’s Base Salary (as
defined below) for the first twelve (12) months after the date of such
termination (the “Severance Period”), paid over the Company’s regular payroll
schedule.
(ii)    Executive shall receive a lump sum amount equal to Executive’s target
Annual Performance Bonus for the year of termination, pro rated based on the
ratio that the number of days from the beginning of the calendar year in which
such termination occurs through the date of termination bears to 365 (the “Bonus
Payment”).
(iii)    If Executive is eligible for and timely elects to continue the health
insurance coverage under the Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”)
following Executive’s termination date, the Company will pay the COBRA group
health insurance premiums for Executive and Executive’s eligible dependents
until the earliest of (A) the close of the Severance Period, (B) the expiration
of Executive’s eligibility for the continuation coverage under COBRA, or (C) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment. For
purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Internal Revenue Code of 1986, as amended and the treasury regulations
thereunder (the “Code”). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then regardless of whether Executive elects continued health
coverage under COBRA, and in lieu of providing the COBRA premiums, the Company
will instead pay Executive on the last day of each remaining month of the
Severance Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be


6
200293086 v1

--------------------------------------------------------------------------------




paid in monthly installments on the same schedule that the COBRA premiums would
otherwise have been paid and shall be equal to the amount that the Company would
have otherwise paid for COBRA premiums, and shall be paid until the earlier of
(i) expiration of the Severance Period or (ii) the date Executive voluntarily
enrolls in a group health insurance plan offered by another employer or entity.
(c)    Involuntary Termination in Connection with a Change in Control. In the
event that Executive’s Involuntary Termination occurs immediately prior to, on
or within the twelve (12) months following the consummation of a Change in
Control (as defined below) and subject in all events to Executive’s compliance
with Section 7(d) below, then Executive shall be entitled to the benefits
provided above in Section 7(b), except that:
(i)    the Bonus Payment shall equal the Executive’s full target Annual
Performance Bonus for the year of termination, rather than the pro-rated target
bonus; and
(ii)    the vesting of all of Executive’s outstanding stock options and other
equity awards that are subject to time-based vesting requirements shall
accelerate in full such that all such equity awards shall be deemed fully vested
as of the date of Executive’s Involuntary Termination. For the avoidance of
doubt, in no event shall Executive be entitled to benefits under both Section
7(b) and this Section 7(c). If Executive is eligible for benefits under both
Section 7(b) and this Section 7(c), Executive shall receive the benefits set
forth in this Section 7(c) and such benefits will be reduced by any benefits
previously provided to Executive under Section 7(b).
(d)    Conditions and Timing for Severance Benefits. The severance benefits set
forth in Section 7(b) and Section 7(c) above are expressly conditioned upon: (i)
Executive continuing to comply with Executive’s obligations under this
Agreement, including Sections 8 through 11; and (ii) Executive signing and not
revoking a general release of legal claims in a form provided by the Company
(the “Release”) within the applicable deadline set forth therein and permitting
the Release to become effective in accordance with its terms, which must occur
no later than the Release Deadline (as defined in Section 14 below). The salary
continuation payments described in Sections 7(b) will be paid in substantially
equal installments on the Company’s regular payroll schedule and subject to
standard deductions and withholdings over the Severance Period following
termination; provided, however, that no payments will be made prior to the
effectiveness of the Release. On the effective date of the Release, the Company
will pay Executive the salary continuation payments that Executive would have
received on or prior to such date in a lump sum under the original schedule but
for the delay while waiting for the effectiveness of the Release, with the
balance of the payments being paid as originally scheduled. Bonus Payments
described in Section 7(b) and 7(c) will be paid in a lump sum cash payment on
the first regular payroll date of the Company following the effective date of
the Release, but in no event later than March 15 of the year following the year
in which Executive’s termination of employment occurred. All severance benefits
described in this Section 7 will be subject to all applicable standard required
deductions and withholdings.
(e)    Definitions.


7
200293086 v1

--------------------------------------------------------------------------------




(i)    “Base Salary” means Executive’s annual base salary in effect immediately
prior to Executive’s termination, excluding any reduction which forms the basis
for Executive’s right to resign for Good Reason.
(ii)    “Change in Control” means a “Change in Control” as defined in the
Company’s 2014 Equity Incentive Plan.
8.    Confidential Information. “Confidential Information” as used in this
Agreement, includes but is not limited to, specialized training received by
Executive; products already developed or that will be developed by the Company,
including but not limited to, products in the field of cancer immunotherapy,
including metastatic castrate resistant prostate cancer and graft versus host
disease; research and development materials related to the manipulation of
dendritic cell signaling pathways to enhance the immune response; research and
development materials, electronic databases; computer programs and technologies;
marketing and/or scientific studies and analysis; product and pricing knowledge;
manufacturing methods; supplier lists and information; any and all information
concerning past, present and future customers, referral sources or vendors;
contracts and licenses; management structure, company ownership, personnel
information (including the performance, skills, abilities and payment of
employees); purchasing, accounting and business systems; short and long range
business planning; data regarding the Company’s past, current and future
financial performance, sales performance, and current and/or future plans to
increase the Company’s market share by targeting specific medical issues,
demographic and/or geographic markets; standard operating procedures; financial
information; trade secrets, copyrights, derivative works, patents, inventions,
know-how, and other intellectual property; business policies; submissions to
government or regulatory agencies and related information; methods of operation;
implementation strategies; promotional information and techniques; marketing
presentations; price lists; files or other information; pricing strategies;
computer files; samples; customer originals; or any other confidential
information concerning the business and affairs of the Company. The Company’s
Confidential Information is also comprised of the personal information received
from third parties and/or confidential and proprietary information regarding
research, products, or clinical trials received from third parties, but only if
such confidential information is reduced to writing and marked “Confidential” by
the third party. All such confidential information obtained by Executive,
whether in writing, any other tangible form of expression or disclosed orally or
through visual means or otherwise, and regardless of whether such information
bears a confidential or proprietary legend, will be presumed to be Confidential
Information. Executive acknowledges that the Confidential Information is vital,
valuable, sensitive, confidential and proprietary to Company and provides
Company with a competitive advantage. Executive further acknowledges that
Company’s Confidential Information is dynamic, and constantly changes in nature
and/or quantity, given that Company continues to refine its Confidential
Information. The obligations specified in this Section 8 shall not apply, and
Executive shall have no further obligations under this Agreement with respect to
any Confidential Information that: a) is available to the public at the time of
disclosure to Executive or becomes publicly known through no breach of the
undertakings hereunder by Executive or to the knowledge of Executive, any third
party; b) becomes known to Executive through disclosure


8
200293086 v1

--------------------------------------------------------------------------------




by sources other than the Company and its Affiliates and in the course of
Executive’s service to the Company, said sources being under no obligation of
confidentiality to the Company with respect to such Confidential Information; c)
is approved by the Company for release; or d) has been independently developed
by Executive without benefit of the Confidential Information and on Executive’s
own time and without use of Company resources. Executive understands and agrees
that the Company may require her, as a condition to continued employment, to
execute and abide by the terms of a standard proprietary information and
inventions agreement with the Company which will further set forth the terms of,
and prohibit the unauthorized use or disclosure of, the Company’s confidential
and proprietary information (the “PIIA”) and that such PIIA shall become part of
this Agreement and Executive’s obligations under this Agreement.
9.    Non-Solicitation, Etc.
(a)    Company Promises.
(i)    This Agreement is entered into pursuant to Executive’s agreement to these
non-solicitation provisions. Executive’s agreement to the provisions in Sections
9 through 11 is a material condition of the Company’s entering into this
Agreement and continued employment of Executive.
(b)    Executive’s Promises. In exchange for the Company’s promises listed above
and all other consideration provided pursuant to this Agreement, to which these
promises are ancillary, Executive promises as follows:
(i)    Executive will not, during or after Executive’s employment with the
Company, use, copy, remove, disclose or disseminate to any person or entity, the
Company’s Confidential Information, except (1) as required in the course of
performing Executive’s duties with the Company, for the benefit of the Company,
or (ii) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information, it being understood that Executive will promptly notify the Company
of such requirement so that the Company may seek to obtain a protective order.
(ii)    Following employment termination, Executive will immediately return to
the Company all materials created, received or utilized in any way in
conjunction with Executive’s work performed with the Company that in any way
incorporates, reflects or constitutes Company’s Confidential Information.
(iii)    Executive acknowledges that the market for the Company’s products,
services, and activities is global, and that the products, services and/or
activities can be provided anywhere in the world. Executive recognizes that the
Company draws its customers and/or clients from around the world because it will
seek to file patents and run clinical trials in countries around the world and
sell its product to consumers around the world and/or pharmaceutical companies


9
200293086 v1

--------------------------------------------------------------------------------




located around the world. Moreover, Executive recognizes that the Company’s
customers may be contacted by telephone, in person, or in writing (including
e-mail via the Internet). Executive further acknowledges that due to the
international scope of the Company’s customer and client base, the following
non-solicitation restriction is necessary.
(iv)    Executive agrees and acknowledges that Company will not be provided
access to Confidential Information, as defined in Section 8, from or belonging
to a third party that Executive was exposed to or received from said third party
prior to the execution date of this Agreement and that is the subject of any
confidentiality requirement of any kind between Executive and said third party.
EXECUTIVE ALSO AGREES TO INDEMNIFY, REIMBURSE, AND HOLD HARMLESS THE COMPANY FOR
ALL ATTORNEY FEES, EXPENSES, COSTS, HARM, OR RELATED COSTS TO COMPANY ARISING
FROM OR AS A RESULT OF ANY ACTUAL CAUSE OF ACTION OR CLAIM BROUGHT AGAINST
COMPANY OR EXECUTIVE RELATED TO ANY ACTUAL BREACH OF THIS SECTION BY EXECUTIVE.
Company agrees that: (A) Executive shall be allowed to participate fully in the
defense of any such action against Company and in any settlement negotiations,
and (B) any payment to Company by Executive under this Section shall be only
after any settlement has been consummated or judicial action has become final
and non-appealable.
(c)    Non-Solicitation of Employees. Executive agrees that for twelve (12)
months following termination of his employment, Executive will not, directly or
indirectly, (i) induce or solicit any person who was an employee, consultant or
independent contractor of the Company or any of its Affiliates, to terminate
such individual’s employment or service with the Company or any of its
Affiliates or (ii) assist any other person or entity in such activities.
(d)    Extension of Non-Solicitation and Non-Recruitment Periods. If Executive
is found by a court of competent jurisdiction to have breached any promise made
in Section 9 of this Agreement, the period specified in Section 9(c) of this
Agreement shall be extended by one month for every month in which Executive was
in breach so that the Company has the full benefit of the time period provided
in Section 9(c).
10.    Injunction. Executive recognizes that Executive’s services hereunder are
of a special, unique, unusual, extraordinary and intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated for in damages. Executive acknowledges that if Executive were to
leave the employ of the Company for any reason and compete, directly or
indirectly, with the Company, or solicit the Company’s employees, or use or
disclose, directly or indirectly, the Company’s Confidential Information
(whether in tangible form or memorized), that such competition, solicitation,
use and/or disclosure would cause the Company irreparable harm and injury for
which no adequate remedy at law exists. Executive agrees this Agreement is the
narrowest way to protect the Company’s interests. Therefore, in the event of the
breach or threatened breach of the provisions of this Agreement by Executive,
the Company shall be entitled to obtain injunctive relief to enjoin such breach
or threatened breach, in addition to all other remedies and alternatives that
may be available at law or in equity. Executive acknowledges that the remedies


10
200293086 v1

--------------------------------------------------------------------------------




contained in this Agreement for violation of this Agreement are not the
exclusive remedies that the Company may pursue.
11.    Inventions.
(a)    Inventions Retained and Licensed. Executive has attached hereto as
Exhibit A, a list describing all inventions, original works of authorship,
derivative works, developments, improvements and trade secrets that (i) were
made by Executive prior to his employment with the Company, (ii) belong to
Executive, (iii) relate to the Company’s proposed business, products or research
and development and (iv) are not assigned to the Company hereunder
(collectively, “Prior Inventions”); or, if no such list is attached, Executive
represents that there are no such Prior Inventions. Executive agrees that
Executive will not incorporate, or permit to be incorporated, any Prior
Invention owned by Executive or in which Executive has an interest into a
Company product, process or service without the Company’s prior written consent.
Nevertheless, if, in the course of Executive’s employment with the Company,
Executive incorporates into a Company product, process or service a Prior
Invention owned by Executive or in which Executive has an interest, Executive
hereby grants to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, transferable, sublicensable, worldwide license to
reproduce, make derivative works of, distribute, perform, display, import, make,
have made, modify, use, sell, offer to sell, and exploit in any other way such
Prior Invention as part of or in connection with such product, process or
service, and to practice any method related thereto.
(b)    Assignment of Inventions. Executive agrees that Executive will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all Executive’s right, title, and interest in and to any and all
inventions, original works of authorship, derivative works, developments,
concepts, modifications, improvements (including improvements to Confidential
Information), designs, discoveries, ideas, know-how, trademarks, trade dress,
trade secrets or other intellectual property, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, whether or not reduced to drawings, written
descriptions, documentation or other tangible form, as applicable, during the
period of time Executive is employed by the Company (collectively,
“Inventions”), except as provided in Section 11(f) below. Executive further
acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of and during the period of
Executive’s employment with the Company and which are protectable by copyright
are “works made for hire” as that term is defined in the United States Copyright
Act. Executive understands and agrees that the decision whether or not to
commercialize or market any Invention is within the Company’s sole discretion
and for the Company’s sole benefit and that no royalty will be due to Executive
as a result of the Company’s efforts to commercialize or market any such
Invention.
(c)    Inventions Assigned to the United States. Executive agrees to assign to
the United States government all Executive’s right, title, and interest in and
to any and all Inventions whenever


11
200293086 v1

--------------------------------------------------------------------------------




such full title is required to be in the United States by a contract between the
Company and the United States or any of its agencies.
(d)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current written records of all Inventions during the term of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings and any other format that may be specified by the Board. The records
will be available to and remain the Company’s sole property at all times.
(e)    Patent and Copyright Registrations. Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in any Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including, but not limited to, the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, declarations, assignments and all other
instruments that the Company deems necessary in order to apply for and obtain
such rights and in order to assign and convey to the Company, its successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agrees that
Executive’s obligations to execute or cause to be executed, when it is in
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement. If the Company is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering any Inventions or
original works of authorship assigned to the Company as above, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Executive.
(f)    Exception to Assignments. Executive understands that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any Invention that Executive has developed entirely on Executive’s own time
without using the Company’s equipment, supplies, facilities, trade secret
information or Confidential Information (an “Other Invention”), except for those
Other Inventions that either (i) relate in any way at the time of conception or
reduction to practice of such Other Invention to the Company’s Business or (ii)
result from any work that Executive performed for the Company. Executive will
advise the Company promptly in writing, under a confidentiality agreement, of
any Invention that Executive believes constitutes an Other Invention and is not
otherwise disclosed on Exhibit A. Executive agrees that Executive will not
incorporate, or permit to be incorporated, any Other Invention owned by
Executive or in which Executive has an interest into a Company product, process
or service without the Company’s prior written consent. Notwithstanding the
foregoing sentence, if, in the course of Executive’s employment with the
Company, Executive incorporates into a Company product, process or service


12
200293086 v1

--------------------------------------------------------------------------------




and Other Invention owned by Executive or in which Executive has an interest,
Executive hereby grants to the Company a nonexclusive, royalty-free, fully
paid-up, irrevocable, perpetual, transferable, sublicensable, worldwide license
to reproduce, make derivative works of, distribute, perform, display, import,
make, have made, modify, use, sell, offer to sell, and exploit in any other way
such Other Invention as part of or in connection with such product, process or
service, and to practice any method related thereto.
12.    Disputes. Any dispute or controversy between the Company and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, the
Company’s employment of Executive, or otherwise, shall be settled by binding
arbitration conducted by and before a single arbitrator in San Mateo or San
Francisco County, California administered by the American Arbitration
Association in accordance with its Employment Arbitration Rules (the “AAA
Rules”) then in effect and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Both Employee and the
Company hereby waive the right to a trial by jury or judge, or by administrative
proceeding, for any covered claim or dispute. To the extent the AAA Rules
conflict with any provision or aspect of this Agreement, this Agreement shall
control. The arbitrator shall have the authority to award any remedy or relief
that a court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction. However, either party may, without
inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved. Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company and Executive. All claims, disputes, or causes of
action under this Agreement, whether by Employee or the Company, must be brought
in an individual capacity, and shall not be brought as a plaintiff (or claimant)
or class member in any purported class or representative proceeding, nor joined
or consolidated with the claims of any other person or entity. The arbitrator
may not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. This Agreement is
made under the provisions of the Federal Arbitration Act (9 U.S.C., Sections
1-14) (“FAA”) and will be construed and governed accordingly. It is the parties’
intention that both the procedural and the substantive provisions of the FAA
shall apply. Questions of arbitrability (that is whether an issue is subject to
arbitration under this agreement) shall be decided by the arbitrator. Likewise,
procedural questions which grow out of the dispute and bear on the final
disposition are also matters for the arbitrator. However, where a party already
has initiated a judicial proceeding, a court may decide procedural questions
that grow out of the dispute and bear on the final disposition of the matter.
Each party shall bear its or his costs and expenses in any arbitration hereunder
and one-half of the arbitrator’s fees and costs; provided, however, that the
arbitrator shall have the discretion to award the prevailing party reimbursement
of its or his reasonable attorney’s fees and costs, unless such award is
prohibited by applicable law. Notwithstanding the foregoing, Executive and the
Company shall each have the right to resolve any dispute or cause of action
involving trade secrets, proprietary information, or intellectual


13
200293086 v1

--------------------------------------------------------------------------------




property (including, without limitation, inventions assignment rights, and
rights under patent, trademark, or copyright law) by court action instead of
arbitration.
13.    Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) on the
date on which a facsimile is transmitted to the parties at their respective
addresses stated below. Any party may change its address for notice and the
address to which copies must be sent by giving notice of the new addresses to
the other party in accordance with this Section 13, except that any such change
of address notice shall not be effective unless and until received.
If to the Company:
1000 Marina Blvd, Suite 450
Brisbane, CA 94005
Attention: General Counsel
with a copy (which shall not constitute notice) to:
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Karen E. Deschaine
If to Executive, to Executive’s address on file with the Company
14.    Tax Provisions.
(a)    Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions apply to the extent severance benefits provided herein
are subject to the provisions of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”). Severance benefits shall not commence until Executive’s
Separation from Service. Each installment of severance benefits is a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and Executive is, upon Separation from Service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after Executive’s Separation from Service, or (ii) Executive’ death.
Executive shall receive severance benefits only if Executive executes and
returns to the Company the Release within the applicable time period set forth
therein and permits such Release to become effective in accordance with its
terms, which date may not be


14
200293086 v1

--------------------------------------------------------------------------------




later than sixty (60) days following the date of Executive’s Separation from
Service (such latest permitted date, the “Release Deadline”). If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which Executive’s Separation from Service occurs,
the Release will not be deemed effective any earlier than the Release Deadline.
None of the severance benefits will be paid or otherwise delivered prior to the
effective date of the Release. Except to the minimum extent that payments must
be delayed because Executive is a “specified employee” or until the
effectiveness of the Release, all amounts will be paid as soon as practicable in
accordance with the schedule provided herein and in accordance with the
Company’s normal payroll practices. The severance benefits are intended to
qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted accordingly.
To the extent that any reimbursements payable to Executive under this Agreement
are subject to the provisions of Section 409A: (i) to be eligible to obtain
reimbursement for such expenses Executive must submit expense reports within
forty-five (45) days after the expense is incurred, (ii) any such reimbursements
will be paid no later than December 31 of the year following the year in which
the expense was incurred, (iii) the amount of expenses reimbursed in one year
will not affect the amount eligible for reimbursement in any subsequent year,
and (iv) the right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
(b)    Section 280G. If any payment or benefit Executive will or may receive
from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then any such 280G Payment pursuant to this Agreement
or otherwise (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes


15
200293086 v1

--------------------------------------------------------------------------------




pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.
Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.
If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 14(b) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section 14(b) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section 14(b), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.
15.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.
(b)    Entire Agreement/Amendments. This Agreement and the instruments
contemplated herein contain the entire understanding of the parties with respect
to the employment of Executive by the Company from and after the Effective Date
and supersede any prior agreements or promises between the Company and
Executive, except for any outstanding stock option or other equity award
agreement previously entered into between Executive and the Company. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.


16
200293086 v1

--------------------------------------------------------------------------------




(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.
(d)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and Executive and their respective successors, assigns, executors
and administrators. This Agreement shall not be assignable by Executive.
(e)    Representation. Executive represents that Executive’s employment by the
Company and the performance by Executive of his obligations under this Agreement
do not, and shall not, breach any agreement, including, but not limited to, any
agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of him or of any other party, to write
or consult to any other party or to refrain from competing, directly or
indirectly, with the business of any other party. Executive shall not disclose
to the Company or use any trade secrets or confidential or proprietary
information of any other party.
(f)    Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees legatees and permitted assignees of the parties hereto.
(g)    Withholding Taxes. The Company shall withhold from any and all
compensation, severance and other amounts payable under this Agreement such
Federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.
(h)    Survivorship. The respective rights and obligations of the parties
hereunder, including without limitation Sections 8 through 11 hereof, shall
survive any termination of Executive’s employment to the extent necessary to the
agreed preservation of such rights and obligations.
(i)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(j)    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
Signature Page Follows




17
200293086 v1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
By: Bellicum Pharmaceuticals, Inc.






By: /s/ Rick Fair    
Name: Rick Fair
Title: President and CEO






/s/ Atabak Mokari    
Atabak Mokari




Signature Page to Agreement
200293086 v1

--------------------------------------------------------------------------------





EXHIBIT A
INVENTIONS


Exhibit A
200293086 v1